Citation Nr: 0300682	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  97-05 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to 
November 1947.  

The matter of whether new and material evidence had been 
presented to reopen the claim for a low back disorder 
originally came before the Board of Veterans' Appeals 
(Board) on appeal of a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  The Board issued a decision denying 
the claim, which the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board's decision in May 2000.  The Board 
issued another decision in February 2001, finding that new 
and material evidence had been presented and remanding the 
matter of service connection for a low back disorder to 
the RO for development.  The development has been 
completed and the case has been returned to the Board.  


FINDING OF FACT

There is no current low back disorder that is causally 
related to any incident of the veteran's active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim and of the newly 
enacted requirements of the VCAA in a June 2002 
supplemental statement of the case.  He was informed as to 
what information the VA had in his case and what 
information would be necessary to complete his case in a 
June 2001 letter from the RO.  He was told that if he 
identified the information VA would assist him in getting 
it.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.  

Records identified by the veteran have been requested from 
the proper sources.  The RO has written to two sources, 
the National Personnel Records Center and the United 
States Armed Services Center for Research of Unit Records.  
Each facility responded that no records were found 
confirming the accident alleged by the veteran.  The 
veteran was scheduled for and participated in a hearing at 
the RO.  The veteran's service medical records have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the supplemental statement of 
the case and the Board notes that the veteran has been 
provided notice and assistance as required in the VCAA.  
No further assistance in this regard appears to be 
warranted.  It is noted that the Board's 2001 remand 
instructions specified that an examination should be 
scheduled only if the records searches resulted in any 
records which would tend to confirm the veteran's alleged 
in-service accident.  Consequently, the Board finds that 
additional development of this matter, including 
development for a medical opinion, is not necessary.  38 
U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 2002); 
Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Claim

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
The evidence may show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied to establish service 
connection.  A veteran who has 90 days or more of service 
may be entitled to presumptive service connection of a 
chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307 (2001).  Arthritis is one of the chronic 
diseases for which such presumptive service connection may 
be granted.  38 C.F.R. § 3.309(a) (2001).

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  This 
does not mean that any manifestation of joint pain will 
permit service connection of arthritis first shown as a 
clear-cut entity at some later date.  38 C.F.R. § 3.303(b) 
(2001).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).

The veteran contends, in essence, that he is entitled to 
service connection for a low back disability, arthritis of 
the lumbar spine or degenerative joint disease of the 
lumbar spine, which began in service.  Service medical 
records show no complaints or findings of back pain or 
injury.  VA treatment records dated from 1975 show 
complaints and findings of degenerative joint disease of 
the lumbar spine and lumbar arthritis.  Prior VA treatment 
records include a spine X-ray dated in 1972 which is 
negative.  

The veteran has maintained that he ruptured his low back 
during a jeep accident in service in June 1947.  Yet there 
is no record of an accident or treatment in the service 
record.  As noted, the RO has searched exhaustively for 
records confirming the story of the veteran and has found 
no evidence of the accident.  

Thus, while the veteran asserts he has current low back 
problems related to service, no competent medical evidence 
shows that his current low back disorder is related to 
service.  The first notation of a low back disorder is 
shown many years after service, and no medical or other 
evidence shows that the current arthritis of the low back 
is related to service.  Thus, the Board finds that the 
preponderance of the evidence is against the claim, and 
that it must be denied.  

There is evidence of lumbar arthritis, so service 
connection pursuant to 38 C.F.R. §§ 3.307, 3.309 should be 
considered.  However, as there is no evidence of arthritis 
or degenerative joint disease of the low back for over 20 
years following service, service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309 is not for consideration.  The 
Board cites the VA X-ray dated in 1972 which was negative.  

Further, the Board notes that there are no relevant 
findings of a low back disorder in service.  There is no 
continuity of symptomatology, given the lack of ongoing 
treatment of a diagnosed condition or evidence of 
degenerative joint disease of the back until 1975, many 
years after service.  There is no finding of a current 
disability that is related to a verified incident in 
service like the one alleged by the veteran.  The VA has 
not been able to verify that the veteran was actually 
involved in an automobile accident in service, despite 
exhaustive attempts to verify the incident.  The only 
evidence of a relationship between the low back disorder, 
arthritis of the lumbar spine or degenerative joint 
disease of the lumbar spine, and service is the veteran's 
contentions.  The actual medical evidence is against the 
claim.  While the veteran is competent to describe the 
symptoms that he experiences, his statements are without 
significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 
1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, the veteran's personal belief 
that he has a current disability and that a relationship 
exists between the disability and an alleged accident he 
had in service cannot serve to prove that the disability 
for which the veteran claims service connection was 
incurred in or aggravated by service.  The probative 
medical evidence is against his theory.  In the absence of 
medical evidence establishing a relationship between a 
current back disorder and service, the preponderance of 
the evidence is against the claim of service connection 
for such disability.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  


ORDER

Service connection for a low back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

